Citation Nr: 0806365	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
bursitis.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a navel pain 
disorder.

4.  Entitlement to service connection for muscle twitches.

5.  Entitlement to service connection for generalized 
weakness.

6.  Entitlement to service connection for back strain.

7.  Entitlement to service connection for bilateral calcaneal 
spurs.  

8.  Entitlement to service connection for dermatophytosis.  

9.  Entitlement to an initial compensable rating for left 
shoulder bursitis, 

10.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the cervical spine. 

11.  Entitlement to an initial compensable rating for a left 
knee disorder.

12.  Entitlement to an initial compensable for a headache 
disorder.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1996 to 
December 2003.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for a left 
ankle disorder and for generalized weakness, and of 
entitlement to higher initial ratings for left shoulder 
bursitis, osteoarthritis of the cervical spine, a left knee 
disorder, and a headache disorder, are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.


FINDINGS OF FACT

1.  The evidence is in approximate balance as to whether the 
veteran currently has right shoulder bursitis which developed 
in service.

2.  The veteran does not have a navel pain disorder as 
supported by clinical evidence.  There is no documented 
clinical history of navel pain.

3.  The veteran does not have a medical disorder 
characterized by muscle twitches.  

4.  The evidence is in approximate balance as to whether the 
veteran currently has an upper back disorder which developed 
in service. 

5.  The evidence is in approximate balance as to whether the 
veteran currently has a low back disorder which developed in 
service.  

6.  The veteran does not have calcaneal spurs of the left or 
right foot.  

7.  The veteran does not have dermatophytosis.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for right shoulder bursitis 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for a navel pain 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for service connection for muscle twitches 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for an upper back disorder 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for a low back disorder are 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The criteria for service connection for bilateral 
calcaneal spurs are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for service connection for dermatophytosis 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

The Board has here granted service connection for right 
shoulder bursitis, and for upper and lower back disorders.  
Those determinations constitute complete grants of those 
benefits sought, and hence there is no reasonable possibility 
that additional notice and assistance will further those 
claims. 

The RO issued VCAA notice in March 2004 addressing with 
particularity the other claims here adjudicated, for service 
connection for navel pain, muscle twitches, bilateral 
calcaneal spurs, and dermatophytosis.  This letter 
effectively satisfied all four notice requirements of the 
VCAA.  The letter informed of the evidence required to 
substantiate the claims for service connection.  See 
38 C.F.R. Part 3.  It also informed what evidence VA would 
seek to provide and what evidence the veteran was expected to 
provide.  Also by these letter, the veteran was requested to 
inform of any additional evidence pertinent to his claim, and 
because he did not inform of any additional evidence 
pertinent to the claims here denied, the requirement to ask 
that he submit any additional pertinent evidence he had was 
effectively satisfied.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication of these claims here 
denied, in August 2004.  However, there is ultimately no 
prejudice to the veteran's claims based on failure to provide 
that Dingess notice, because the claims for service 
connection for navel pain, muscle twitches, calcaneal spurs, 
and dermatophytosis are here denied, and no disability rating 
or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claims.
 
An April 2004 VA examination record and service medical 
records (SMRs) have been obtained and associated with the 
claims folder.  The veteran informed of no VA or private 
treatment for the claimed disorders here denied.  Rather, at 
the April 2004 VA examination he informed that he had not 
received any post-service treatment for these disorders.  All 
records received were associated with the claims folder, and 
the veteran was duly informed, including by the appealed 
August 2004 and September 2005 RO decisions and by a 
September 2005 SOC, of records obtained in furtherance of his 
claims, and thus by implication of records not obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  He has not identified any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims here denied.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of these claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was afforded a VA examination in April 2004 
including to address his claims for service connection for 
navel pain, muscle twitches, and bilateral calcaneal spurs.  
While that examiner did not have the benefit of a review of 
the claims folder and that would ordinarily be a barrier to 
adequate examination for VA purposes, the claims here denied 
are denied based upon the absence of a current disability 
subject to service connection, with the medical determination 
to support that finding adequately made for the present 
adjudication without the necessity of the VA examiner's 
review of the claims folder.  A review of the claims folder 
reveals that objective clinical findings do not support the 
presence of these disabilities, and hence there is no 
reasonable possibility that a further VA examination, with 
review of the claims folder, would result in a more positive 
clinical outcome in support of the claims.  Hence, the Board 
finds the April 2004 VA examination to be adequate for 
purposes of the present determinations denying service 
connection for navel pain, muscle twitches, bilateral 
calcaneal spurs, and dermatophytosis.  

There is no indication that reported or otherwise available 
treatment or examination records have not been appropriately 
obtained and associated with the claims folder.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claims for service connection for navel pain, muscle 
twitches, bilateral calcaneal spurs, and dermatophytosis.  
Hence, no further assistance in obtaining additional 
pertinent evidence is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The Board notes that the veteran has represented himself in 
this appeal.  He was duly informed of the opportunity to 
obtain representation by the VCAA letter he received in March 
2004.  There is no indication that he desires representation, 
or that requested representation was otherwise denied him by 
VA.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Claims for Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

B.  Service Connection for Right Shoulder Disorder

The veteran's SMRs show treatment for some ongoing 
difficulties with the neck, upper back, and right trapezius 
muscle.  However, findings specific to the right shoulder are 
not present.   Nonetheless, the veteran has claimed that he 
had bilateral shoulder pain dating from service, and he has 
been service-connected for a left shoulder disorder based on 
treatment in service and findings upon the April 2004 VA 
examination.  This VA examination is associated with the 
veteran's original claim immediately upon separation from 
service, with his contention then of bilateral shoulder 
disability.  The VA examiner found and diagnosed bilateral 
shoulder bursitis, though this was assessed as very mild, 
supported by findings of tenderness to palpation on the 
anterior aspect of each shoulder.  

Based on these findings and assessments upon examination as 
associated with the veteran's original filed shortly after 
separation from service, and based on the preponderance of 
evidence is not against finding in favor of the veteran.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for a right shoulder disorder is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

C.  Service Connection for Navel Pain

At his April 2004 VA examination, the veteran contended that 
he had experienced problems in the navel area beginning in 
service, with the onset associated with a sensation of 
pulling behind the navel through the abdomen, with this 
sensation usually associated with urinating.  He stated that 
he had reported this condition in the military, but had 
received no treatment.  He said the condition has remained 
the same, with flare-ups characterized by a severe pain 
sensation behind the navel approximately once every one to 
three months.  He reported that the pain usually lasted until 
he finished urinating.  He denied any history of surgery or 
urinary tract infection.  The examiner accepted the veteran's 
account of this navel pain, and commented that this could be 
a congenital condition called incomplete resistance of the 
urachus.  However, the examiner further commented that the 
condition is subjective, with no means of verification or 
evaluation, and of unknown etiology.  

The Board has found no account of this navel pain in the 
SMRs. The veteran reported in his February 2004 original 
claim that he had received treatment for navel pain in 
September 2003.  SMRs show treatment for a complaint of 
abdominal pain in October 2003, but that was for epigastric 
pain, as associated with the veteran feeling a great deal of 
stress and having trouble sleeping, with clinical findings 
all negative.  Absent evidence of disability in service, and 
given the impossibility of a medical opinion as to etiology 
supported by the clinical record due to the assessed 
inability to obtain objective findings and the absence of 
past record of complaint or treatment, the preponderance of 
the evidence is against finding that the veteran's claim 
meets the criteria required for service connection.  
38 C.F.R. § 3.303.  

While the Board has duly considered the veteran's assertions 
of a pain condition associated with his navel, ultimately 
service connection for such a disorder would require at least 
a documented history of treatment sought for the condition, 
to outweigh the noted unverifiability of the condition and 
the absence of any physical evidence to support it.  With due 
respect for the veteran's contentions, there is no such 
documented record of complaint of this condition or of 
treatment sought or provided for this condition in any 
clinical record.  Accordingly, the preponderance of the 
evidence is against the claim, and, therefore, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Service Connection for Muscle Twitches

The veteran reported at the April 2004 VA examination that he 
has had involuntary muscle twitches since 1998, beginning in 
the muscles of his eyelids and sometimes his abdomen.  He 
stated that he had reported these to military physicians, but 
no diagnosis was made and he was told it was related to 
stress.  However, service medical records document no report 
of muscle twitches.  The veteran further reported at the VA 
examination that the twitches were sometimes triggered when 
he was nervous or stressed.  He added that the twitching 
lasted usually for two to three days and resolved 
spontaneously, and did not affect his daily activities.  

The VA examiner assessed that these reported twitches were 
normal nervous ticks.  Absent evidence that these nervous 
ticks constitute actual disability, service connection is not 
in order.  38 C.F.R. § 3.303.  The veteran himself concedes 
that these muscle twitches do not interfere with any 
activities.  The question of whether the veteran's nervous 
ticks are an actual, medical disability is a medical one not 
subject to lay knowledge, and hence the veteran's opinion on 
the matter is outweighed by the VA examiner's opinion.  See 
Espiritu; cf. Jandreau, supra.  The preponderance of the 
evidence is against the claim, and, therefore, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

E.  Service Connection for Back Disorders

The SMRs reflect several treatments for ongoing upper back 
difficulty associated with pain or strain of the right 
trapezius muscle.  Service medical records also reflect a 
treatment in December 2003 in which the veteran sought to 
document his lower back pain of 5/10 intensity, which he 
reported had been present for two years, worse with prolonged 
sitting.  The examiner found a very mild right paravertebral 
muscle spasm.  

Upon VA examination in April 2004, the veteran reported 
having pain in his upper and lower back, though mostly in his 
lower, with flare-ups of moderate to severe localized lower 
back pain, associated with activity and lasting usually a few 
hours, but possibly all day.  The examiner found mild 
tenderness to deep palpation of the anterior aspect of both 
shoulders, and mild tenderness to deep palpation of the 
thoracolumbar spine, with measurements reflecting a slight 
limitation of motion.  The examiner assessed an episodic 
upper back strain and an episodic lumbar spine strain.  

Based on this evidence, with a finding of current disability 
upon examination associated with a claim filed shortly 
following separation from service, the Board finds that the 
preponderance of evidence is not against finding in favor of 
the veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board finds that the 
evidence is in relative equipoise, and concludes that service 
connection for upper and lower back disorders is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

F.  Service Connection for Calcaneal Spurs of the Feet

Upon VA examination in April 2004, the veteran reported that 
calcaneal spurs of the feet were diagnosed in November 2003 
based on the veteran's reported symptoms and clinical 
examination, with no X-rays obtained.  The VA examiner found 
no calcaneal spurs, with no significant findings of 
disability.  The examiner noted that March 2004 X-rays of the 
feet were normal, and assessed that the veteran had no 
calcaneal spurs of the feet.  

Absent current findings, and in light of March 2004 X-rays 
showing normal feet, the preponderance of the evidence is 
against the presence of current disability to support a claim 
for service connection for calcaneal spurs, and is thus 
against the claim.  38 C.F.R. §  3.303.  Calcaneal spurs are 
not a disorder subject to lay diagnosis, and hence the 
veteran's own views with regard to these claimed disorders 
cannot serve to outweigh the medical diagnosis, based on 
clinical evidence and 
X-rays, that the veteran has no calcaneal spurs.  The 
preponderance of the evidence is therefore against the claim.

G.  Service Connection for Dermatophytosis

The veteran contends that he should be service connected for 
dermatophytosis, and in his March 2005 notice of disagreement 
he noted his past treatment for the disorder affecting his 
toenails, and argued that the condition could return at any 
time.  However, the veteran does not contend that he 
currently has dermatophytosis.  Indeed, at the April 2004 VA 
examination, the examiner noted the veteran's reported 
history of the disorder, but observed that there was no 
current dermatophytosis.  The mere possibility of a future 
re-infection or future return of a disability which is not 
present currently does not constitute a disability subject to 
service connection.  Rather, current disability is required.  
38 C.F.R. § 3.303.  

Absent current findings, the preponderance of the evidence is 
against the claim for service connection for dermatophytosis.  
38 C.F.R. §  3.303.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.


ORDER

1.  Service connection for right shoulder bursitis is 
granted.

2.  Service connection for a navel pain disorder is denied.

3.  Service connection for muscle twitches is denied.

4.  Service connection for an upper back disorder is granted.  

5.  Service connection for a low back disorder is granted. 

6.  Service connection for bilateral calcaneal spurs is 
denied.

7.  Service connection for dermatophytosis is denied.


REMAND

I.  Claims for Service Connection

A.  Service Connection for Left Ankle Disorder

The veteran's service medical records reflect some treatment 
in June 2001 for an inversion injury to the left ankle while 
playing basketball.  Marked left malleolar swelling was noted 
upon examination, but without ecchymosis or instability.  
There is no record of follow-up for this assessed ankle 
sprain within the SMRs.  

The veteran at his April 2004 VA examination reported history 
of a twisting injury to the ankle playing basketball in 2000.  
He complained that following that injury he has had a 
constant mild pain in the ankle, with flare-ups that depend 
on activity.  He also reported occasional stiffness in his 
ankles.  However, he denied fatigue or lack of endurance.  He 
also denied using corrective devices or experiencing any 
impediment to his activities due to his ankles, though he 
reported that going up stairs would make the condition worse 
and the condition was improved with rest.  The examiner noted 
no physical findings evidencing disability of the ankle, with 
range of motion to 20 degrees dorsiflexion and 40 degrees 
plantar flexion.  The examiner assessed residuals of sprain 
of the left ankle, with episodic arthralgias.  

However, the Board does not find this examiner's assessment 
entirely consistent with clinical findings.  In short, the 
Board questions whether there are physical findings present 
to support the assessment.  The examiner relied on the 
veteran's account of ongoing difficulties, without the 
benefit of review of the service medical records, which fail 
to show treatment for any ongoing difficulty with the left 
ankle.  Since regular use of the ankle generally cannot be 
avoided in military service, the Board questions whether the 
VA examiner's assessment may be reasonably supported by the 
record.  Accordingly, further examination for this claim is 
in order, benefited by a review of the SMRs and the claims 
folder as a whole.  

B.  Service Connection for Generalized Weakness 

The Board has found some complaints of weakness in service 
medical records, but has not identified any definitive 
pattern of a chronic condition of weakness.  The veteran 
reported at his April 2004 VA examination that this problem 
began in service in 1998, with the veteran reporting the 
condition in service but never receiving a diagnosis.  He 
reported that the weakness does not affect his activities 
more than 50 percent of the time, but that when he 
experienced this fatigue he also had a lack of motivation.  
The examiner noted that the veteran associated the condition 
with not feeling rested upon arising in the morning, and 
concluded that the fatigue was likely associated with lack of 
sleep due to the veteran's insomnia.  

The examiner assessed normal general weakness associated with 
insomnia, and then also assessed a sleep disturbance 
manifested by occasional and improved insomnia.  The Board is 
unsatisfied with this medical conclusion, because leaves an 
ultimate question answered, i.e., does the veteran have a 
medical disorder manifested by insomnia and associated 
fatigue?  The Board cannot ascertain, without greater 
specificity by an examiner, whether the noted sleep 
disturbance constitutes a medical disorder and is thus 
potentially subject to service connection.  Accordingly, 
remand is in order to address the nature and etiology of any 
chronic disorder present causing generalized weakness.

II.   Claims for Higher Initial Ratings

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

The Dingess elements of notice were not afforded the veteran 
prior to the August 2004 RO adjudication granting service 
connection and assigning a noncompensable initial evaluation 
for left shoulder bursitis, granting service connection and 
assigning a noncompensable evaluation for osteoarthritis of 
the cervical spine, and granting service connection and 
assigning a noncompensable initial evaluation for left knee 
strain with chondromalacia; or prior to the September 2005 RO 
adjudication granting a higher initial evaluation of 
10 percent for osteoarthritis of the cervical spine, and 
granting service connection and assigning a noncompensable 
evaluation for tension headaches.  The Dingess notice 
elements were also not satisfied subsequently, as the veteran 
was not afforded an additional development notice letter 
following the above adjudications.  

While the Board has commonly found no prejudice for failure 
to provide this Dingess notice where the Board denies a 
downstream issue claim for a higher initial evaluation, the 
Court recently issued a decision indicating that notice more 
appropriate and specific to the issue of rating a service-
connected disability must be provided for increased rating 
claims.  

Specifically, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008), the Court implicated the following 
appropriate notice with regard to the case here:

*	notice that to substantiate the higher initial 
rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence 
demonstrating greater severity of the disability 
and the effect that greater severity has on the 
claimant's employment and daily life;

*	for each service-connected disability, at least 
general notice, if applicable, that particular 
rating criteria distinct from simply a greater 
level of disability or increased impairment of work 
capacity, such as specific measurements or 
findings, are required for an increased  
evaluation;

*	notice that if an increase in disability is found, 
a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; and

*	notice in the form of examples of the types of 
medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, 
job application rejections, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.

The Board finds that none of these Vazquez-Flores 
requirements was satisfied in this case, and it appears that 
prejudice to the veteran would result from failing to provide 
such notice, particularly where, as here, the veteran is 
unrepresented and has not demonstrated actual knowledge of 
each of these aspects of the law and his rights with regard 
to development of his claims and the evidence required to 
support his claims for higher initial evaluations.  To the 
contrary, several statements made by the veteran, including 
his arguments that impairing his ability to maintain a "high 
standard of fitness" was evidence of significant disability 
for each of his disabilities on appeal for higher initial 
ratings, demonstrate a degree of ignorance about the criteria 
used to adjudicate these claims, and inform that better 
notice is required.  

Accordingly, the Board concludes that all the initial rating 
claims on appeal must be remanded to comply with Vazquez-
Flores v. Peake, supra.  The veteran's initial rating claims 
are here determined to also require further VA examination.  
The further examination is required, in part, due to the 
examiner not having had the benefit of review of the claims 
folder.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

A.  Initial Rating for Left Shoulder Bursitis

The veteran in his March 2005 notice of disagreement failed 
to specify any current disability associated with his left 
shoulder.  (In a statement accompanying his November 2005 VA 
Form 9, the veteran argued that he developed bursitis in both 
shoulders due to strenuous activities in service, which 
conditions would only grow worse with time.  However, the 
possibility of future impairment is not a basis for a current 
rating.)  

At his VA examination in April 2004, the veteran reported 
that he went to a private orthopedist in March 2004 who 
assessed impingement syndrome of both shoulders, and 
prescribed Mobic treatment, which the veteran used for four 
weeks.  He reported that with this treatment his condition 
had improved.  The veteran added that he now had no pain or 
stiffness or dislocation or subluxation in the shoulders, 
with only occasional crepitus.  He reported that he was 
refraining from lifting objects, and was not working out at 
the gym.  Upon that examination, there was full range of 
motion of both shoulders without pain on motion.  There was 
no pain on deep palpation of the shoulders, with the 
exception of very mild tenderness to deep palpation of the 
anterior aspect of both shoulders.  The examiner assessed 
symptomatic, mild bursitis of both shoulders.  

However, the examiner failed to address the provisions of 38 
C.F.R. §§ 4.40 and 4.45, which must be considered, to 
ascertain the appropriate rating of disability affecting a 
joint, including the extent of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  
See DeLuca v. Brown,  8 Vet. App. 202 (1995).  The Board 
notes that the instructions for the examination, which was an 
examination for service connection, specifically instructed 
that consideration of the DeLuca factors was not necessary.  
Clearly, for assignment of an initial disability rating, such 
DeLuca consideration is necessary.  Hence, remand for further 
examination considering DeLuca factors affecting use of the 
left shoulder is required.  The RO should also request 
records of the veteran's private treatment in March 2004, to 
inform that examination.  

B.  Initial Evaluation for Cervical Spine Osteoarthritis

The veteran has been assigned an initial disability 
evaluation of 10 percent for his cervical spine disorder.  
However, by the present decision the veteran has been granted 
service connection for upper and lower back disorders.  
Ratings for these conditions are potentially inextricably 
intertwined with the cervical spine disorder claim, since 
some ratings under the new diagnostic codes for spine 
disorders are for the spine as a whole, and hence rating for 
the cervical spine may require rating the back, or at least 
ascertaining whether a combined rating for total back 
impairment is more appropriate.  See Harris v. Derwinski, 
supra, as to inextricably intertwined issues being rated 
together.  Upon remand, VA examination is in order to 
appropriately consider all DeLuca factors present with the 
cervical spine disorder.  

C.  Initial Evaluation for Left Knee Disorder

While statements by the veteran at his April 2004 VA 
examination suggest that his left knee disorder is 
comparatively minor, necessitating some warm-up activities 
and use of an ace bandage prior to exercise, with essentially 
no reported limitation of activities due to the left knee 
disorder.  However, some findings by the examiner, including 
a positive lateral collateral ligament examination for 
lateral movement of the knee, and a drawer sign positive for 
mild to moderate anterior displacement of the knee, suggest 
the possibility of a compensable evaluation based on 
subluxation or lateral instability. 38 C.F.R. § 4.171a, 
Diagnostic Code 5257 (2007).  However, findings were 
insufficient to make that determination.  

VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion (LOM), as well as mild 
lateral instability, a 10 percent rating may be applied for 
the LOM, and another 10 percent may be applied for the 
instability.  VAOPGCPREC 09-04 provides that separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
The veteran's left knee disorder must therefore be afforded a 
further VA examination, to afford adequate consideration of 
all possible bases of rating the knee.  

D.  Initial Evaluation for Headache Disorder

The veteran complained at his April 2004 VA examination that 
he had headaches at least twice per month, and that they were 
very severe and prostrating.  The disorder is appropriately 
rated under  38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraine headaches, as a specific rating code is not 
otherwise afforded for headaches.  Under that code, where 
characteristic prostrating attacks occur on average once 
every two months, a 10 percent rating is warranted; where 
such attacks occurred on average once per month over the past 
several months, a 30 percent rating is warranted; and where 
attacks are very frequent and completely prostrating and 
prolonged, so as to result in severe economic inadaptability, 
a 50 percent rating is assignable.  The SMRs show that the 
veteran was on several occasions prescribed Imitrex for his 
headaches, and that multiple characteristics of migraine 
headaches were noted, albeit inconsistently, in service 
treatment records for his headaches.  The April 2004 VA 
examiner failed to provide an opinion as to whether the 
veteran's headache episodes were substantially as severe or 
prostrating as migraine headaches, or to comment on any 
interference with his activities including employment.  
Rather, the examiner merely noted some characteristics of the 
headaches as well as the veteran's complaints, and concluded 
that they did not incapacitate him and were not prostrating.  
He assessed tension headaches.  

The examiner did not explain how he concluded that the 
headaches were neither prostrating nor incapacitating, 
despite noting the veteran's complaints that they were very 
severe and prostrating.  Certainly, a further examination 
benefited by a review of the relatively extensively 
documented history of in-service headache treatment will 
potentially further the veteran's initial rating claim for 
this disorder, and hence should be afforded the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
subsequent judicial authority, see 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008). 

2.  Request that the veteran provide 
information about all instances of 
medical treatment (source, location, and 
dates of treatment) for all the remanded 
claims from service or thereafter, for 
which records are not already documented 
in the claims folder.  In particular, 
records of reported private treatment for 
the shoulders in March 2004 should be 
requested.  After securing the necessary 
authorization, the RO should request all 
such records not yet obtained, and all 
attempts in this regard should be 
annotated for the file along with the 
results of the search for evidence.

3.  Thereafter, the veteran should be 
afforded VA examinations, by appropriate 
specialists as deemed required, to 
address the nature and etiology of 
claimed generalized weakness and claimed 
left ankle disorder; and to address the 
nature and severity of claimed left 
shoulder bursitis, cervical spine 
osteoarthritis, left knee disorder, and 
headache disorder.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported 
to allow for application of current 
rating criteria for the veteran's 
service-connected left shoulder bursitis, 
cervical spine osteoarthritis, left knee 
disorder, and headache disorder.  The 
claims folder must be made available to 
the examiners for review prior to 
examinations.  

a.  Regarding the left shoulder, 
cervical spine, and left knee claims, an 
orthopedic examiner must address ranges 
of painless motion of the affected 
parts, and for the cervical spine 
disorder also note ranges of painless 
motion of the spine as a whole.  Any 
pain with motion or pain with other 
functional use of the affected part 
should be noted.  Regarding limitation 
of motion found, the orthopedic examiner 
should comment on the presence or 
absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The orthopedic examiner 
should attempt to provide a range of 
useful motion for the cervical spine as 
well as the spine as a whole, and for 
the left knee in both flexion and 
extension, and for the left shoulder in 
all ranges, with consideration of these 
impacting factors of pain, weakened 
movement, excess fatigability, and 
incoordination.  The orthopedic examiner 
should also address the extent of any 
subluxation or lateral instability for 
the left knee, and any other disability 
found in the left shoulder, left knee, 
or cervical spine.  In addressing all 
these issues, the orthopedic examiner 
should consider the veteran's clinical 
history.  

b.  The orthopedic examiner should also 
carefully review the veteran's 
documented clinical history of ankle 
injury in service in June 2001 and 
documented complaints or treatments of 
the left ankle (if any) thereafter, and 
should then examine the veteran and 
address whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that the veteran has 
current disability of the left ankle as 
a residual of that left ankle injury, or 
has a left ankle disorder that is 
otherwise causally related to service.  
If arthritis of the left ankle is 
present, then the examiner should 
address whether (if not otherwise found 
to be causally related to service) 
arthritis of the left ankle is 
clinically shown to have been present to 
a disabling degree within the first 
post-service year.  

c.  A neurological examiner should 
address the veteran's headache disorder, 
with a careful review of his documented 
long clinical history of that disorder 
within the service medical records.  The 
neurological examiner should comment on 
whether the veteran has headache 
episodes consistent with or of 
equivalent severity to characteristic 
prostrating attacks of migraine 
headaches, and if so the examiner should 
comment on the frequency and duration of 
these attacks.  The neurologist should 
also address whether the attacks are 
very frequent and completely prostrating 
and prolonged.  The examiner should 
endeavor to characterize the veteran's 
level of impairment, including 
impairment of work capacity, due to his 
headache disorder.  

d.  An appropriate specialist and/or 
generalist should evaluate the veteran 
for his claimed generalized weakness.  
The examiner should address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran has an actual disorder 
or disability manifested by generalized 
weakness, or, contrarily, whether there 
is no such disorder present, or as the 
VA examiner in April 2004 surmised, the 
veteran has weakness due to insomnia-
related sleep impairment.  If the 
examiner attributes the generalized 
weakness to sleep impairment, the 
examiner should address whether an 
actual sleep disorder is clinically 
present.  For any disorder found 
causative of his generalized weakness, 
the examiner should address whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the disorder developed in service 
or is otherwise causally related to 
service.  If the generalized weakness is 
attributed to a neurological disorder, 
then the examiner should address 
whether, if not shown in service, it was 
clinically shown to have been present to 
a disabling degree within the first 
post-service year.  

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

f.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiners must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiners should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  Thereafter, the RO should 
readjudicate the remanded claims de 
novo.  Staged initial ratings should be 
considered for the initial rating 
claims.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


